Citation Nr: 1007373	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
and a hiatal hernia.

4.  Entitlement to service connection for a pulmonary 
disability, to include bronchitis.

5.  Entitlement to service connection for chronic nasal 
allergies, to include sinusitis, and/or rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service June 1974 to June 1978, May 
2001 to March 2002, and again from June 2005 to June 2007.  
He also had unverified periods of active and inactive duty 
for training from June 1968 to April 2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and February 2008 rating 
decisions of the Des Moines, Iowa Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that, in addition to his three periods of 
active service, the Veteran served in the Reserves from June 
1968 to April 2001.  Further, his most recent DD Form 214 
demonstrates that he served in the Naval Reserves and had 24 
years, 6 months, and 28 days of prior inactive service.  
However, the record does not show that the specific dates and 
type of service (i.e. active duty for training or inactive 
duty training) have been verified.  Verification of such 
information would be useful in the adjudication of the 
Veteran's claims.


The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

1.  Back

The Veteran asserts that service connection is warranted for 
a low back disability that occurred in August 1999 while he 
was serving in Key West, Florida on active duty for training.  
The record, including the Veteran's service treatment 
records, indeed show that he was involved in a car accident 
in August 1999 while serving on active duty for training and 
that he was diagnosed with and treated for an acute low back 
strain.  An examiner noted that the Veteran had a prior 
history of mechanical low back pain.  An April 1994 service 
treatment record in fact shows that the Veteran was diagnosed 
with mechanical low back strain.  Service connection may be 
established for chronic disability due to "injury" incurred 
during a period of either active duty for training, or 
inactive duty training.  38 U.S.C.A. § 101(24) (West 2002).  
A June 2004 VA examination examiner's opinion, and the 
private opinion submitted by Dr. P. L., only address whether 
the Veteran's current low back disability is related to the 
documented August 1999 in-service accident.   Neither opinion 
referenced the April 1994 symptomatology or commented on 
whether the Veteran's current disability is etiologically 
related to his April 1994 mechanical low back strain, and/or 
whether he had a pre-existing back condition at the time of 
his August 1999 car accident.  

2.  Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record demonstrates 
that the Veteran has current bilateral hearing loss 
"disability" for VA purposes.  Service treatment records 
from the Veteran's second and third periods of active service 
show that the Veteran had bilateral hearing loss.  However, 
service treatment records dated in 1993 and 1997 also show 
that the Veteran had bilateral hearing loss.  As noted above, 
the Veteran's periods of active and inactive duty for 
training have not been verified and the Board is unable to 
ascertain from the record whether the 1993 and 1997 reports 
of hearing loss were made while the Veteran was on active or 
inactive duty for training.  The Board observes that the 
Veteran underwent a VA audiological evaluation in April 2007, 
in which the examiner opined that the Veteran's hearing loss 
was not related to service.  However, the Board observes that 
the examiner made such opinion without a review of the 
Veteran's service treatment records.  Therefore, the Board 
finds that such VA opinion lacks probative value and is 
inadequate.  Accordingly, the Board finds that a new VA 
examination and clinical opinion is necessary to determine 
the nature and etiology, to include aggravation, of any 
hearing loss demonstrated to have existed either during 
service or prior to service.

3.  Gastrointestinal Disability, to include GERD and Hiatal 
Hernia

The Veteran asserts that service connection is warranted for 
a gastrointestinal disability to include GERD and a hiatal 
hernia.  The record demonstrates that the Veteran has a 
current GERD diagnosis.  The Veteran's service treatment 
records also show that the Veteran was diagnosed with and 
treated for GERD and a hiatal hernia in 2006, during his 
second period of service.  With respect to the etiology of 
the Veteran's GERD, a December 2007 VA examination report 
shows that the examiner indicated that such disability pre-
existed the Veteran's third period of active service between 
June 2005 and June 2007, and that it was not permanently 
aggravated by service.  However, in reviewing the evidence of 
record, there is no documentation that the Veteran 
experienced GERD prior to his being activated for service in 
2005.  Rather, the evidence consistently shows that the 
Veteran was first diagnosed and treated for GERD in 2006, 
during his third period of service.  Therefore, the Board 
finds that the December 2007 VA opinion is inadequate because 
it is based in an inaccurate factual premise.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board 
finds that a new VA examination is warranted to determine the 
nature and etiology of the Veteran's gastrointestinal 
disability.

4.  Chronic Nasal Allergies, to include Sinusitis and/or 
Rhinitis 

The Veteran asserts that service connection is warranted for 
nasal allergies.  Post-service treatment records show that 
the Veteran has been diagnosed with sinusitis and allergic 
rhinitis.  Service treatment records from the Veteran's 1974 
to 1978 period of service show that on several occasions the 
Veteran complained of experiencing symptomatology, including 
sinus congestion, sinus drainage, and a sore throat, and that 
he was diagnosed with possible sinusitis.  Service treatment 
records from the Veteran's June 2005 to June 2007 period of 
service also demonstrates that the Veteran was diagnosed with 
allergic rhinitis on several occasions.  Service treatment 
records, including reports of medical history dated between 
1981 and April 2001, also show that the Veteran was diagnosed 
with, and treated for allergic rhinitis and hay fever.  The 
Board observes that the Veteran underwent a VA examination in 
December 2007 to determine the nature and etiology of his 
allergic rhinitis and sinusitis.  With respect to the 
Veteran's sinusitis, the examiner indicated that the Veteran 
did not have a current sinusitis diagnosis.  However, an 
April 2007 VA general examination shows that the examiner 
diagnosed the Veteran with sinusitis.  With respect to the 
etiology of the Veteran's allergic rhinitis, the examiner 
opined that such condition pre-existed the Veteran's service 
and was not permanently aggravated by his service.  However, 
although the examiner indicated that she had reviewed the 
Veteran's service treatment records, in rendering her opinion 
as to the etiology of the Veteran's disability, she failed to 
discuss the above mentioned symptomatology documented during 
the Veteran's June 1974 to June 1978 period of service.  
Accordingly, the Board finds that such examination is 
inadequate.  Therefore, in light of the fact that a chronic 
nasal allergy, to include sinusitis and/or rhinitis, may have 
preexisted service, the Board finds that another VA 
examination and clinical opinion is necessary to determine 
the nature and etiology, to include aggravation, of any 
chronic nasal allergy demonstrated to have existed either 
during service or prior to service.  



5.  Pulmonary Disability, to include Bronchitis

The Veteran asserts that service connection is warranted for 
a pulmonary disability, to include bronchitis.  The record 
demonstrates that the Veteran has a current diagnosis of 
bronchitis.  Service treatment records dated in May 2001 and 
between June 2005 and June 2007, during the Veteran's second 
and third periods of service, demonstrate that he was 
diagnosed with, and treated for, bronchitis.  However, 
service treatment records dated in January 1995 also show 
that the Veteran was diagnosed with viral bronchitis and 
upper respiratory infection.  Because the Veteran's periods 
of active and inactive duty for training have not been 
verified, the Board is unable to ascertain from the record 
whether the 1995 diagnosis of bronchitis was made while the 
Veteran was on active or inactive duty for training.  
Accordingly, a decision about the etiology of the Veteran's 
bronchitis, including whether or not it pre-existed service 
or was incurred in service, is not appropriate until 
completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the complete 
and specific dates, and type (i.e. active 
duty for training or inactive duty 
training), of the Veteran's Reserve 
service, to include from June 1968 to 
April 2001. 

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his low back disability, 
bilateral hearing loss disability, 
pulmonary disability, to include 
bronchitis, chronic nasal allergies, to 
include rhinitis, and sinusitis, and 
gastrointestinal disability, to include 
GERD and a hiatal hernia, prior to, and 
since, his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

3.  The Veteran should then be afforded 
a VA orthopedic examination to determine 
the nature and etiology of all current 
low back disability.  

The examiner should identify all low back 
disabilities found to be present.  

The examiner should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
preexisting back disability was 
aggravated by the Veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that the Veteran's current low back 
disability is etiologically related to 
his service in the military, to include 
the documented in-service low back 
symptomatology, including in April 1994.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

4.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his current 
bilateral hearing loss disability.
 
The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
preexisting bilateral hearing loss 
disability was aggravated by the 
Veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the Veteran's 
current hearing loss disability is 
etiologically related to his service in 
the military, to include the documented 
in-service hearing loss. 

The rationale for all opinions expressed 
should be set forth.  All necessary 
tests, including an audiological 
evaluation, should be performed.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. 

5.  The Veteran should then be afforded 
a VA gastrointestinal examination to 
determine the nature and etiology of his 
gastrointestinal disability.  

The examiner should identify all 
gastrointestinal disabilities found to be 
present.  

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current gastrointestinal 
disability is etiologically related to 
his service in the military, to include 
the documented in-service GERD and hiatal 
hernia symptomatology.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

6.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
all current chronic nasal allergies, to 
include sinusitis and/or rhinitis.  

The examiner should identify all current 
chronic nasal allergies found to be 
present.  

The examiner should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
preexisting chronic nasal allergy was 
aggravated by the Veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that a current chronic nasal allergy is 
etiologically related to his service in 
the military, to include the documented 
symptomatology in service, including from 
June 1974 to June 1978.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

7.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his pulmonary disability.  

The examiner should identify all 
pulmonary disabilities found to be 
present.  

The Veteran should then be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his pulmonary disability.  

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
preexisting pulmonary disability was 
aggravated by the Veteran's service in 
the military or, in the alternative, 
whether it is at least as likely as not 
that the Veteran's current pulmonary 
disability is etiologically related to 
his service in the military, to include 
the documented in-service bronchitis 
symptomatology.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

8.  Following completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


